Citation Nr: 1113580	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-19 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected deep vein thrombosis (DVT) of the right lower extremity from April 26, 2005 through July 8, 2007.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected DVT of the right lower extremity beginning July 9, 2007.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected DVT of the left lower extremity from April 26, 2005 through July 8, 2007.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected DVT of the left lower extremity beginning July 9, 2007.

5.  Entitlement to an initial compensable evaluation for service-connected bilateral pulmonary emboli from April 26, 2005 through June 23, 2005.

6.  Entitlement to an initial compensable evaluation for service-connected bilateral pulmonary emboli beginning June 24, 2005.
REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issue of entitlement to an effective date prior to January 1, 2008 for the grant of a total disability rating based on individual unemployability due to service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, in particular in light of the Board's granting of the benefits in the present decision.

The Veteran served on active duty from July 1971 to September 1973.

In October 2008, the Board of Veterans' Appeals (Board) granted service connection for DVT of each lower extremity and for bilateral pulmonary emboli.  A December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO) assigned a separate 10 percent rating to each lower extremity assigned a noncompensable rating to bilateral pulmonary emboli, each of which was effective on April 26, 2005.  The Veteran timely appealed the assigned ratings.  An August 2009 rating decision granted a total disability rating based on individual unemployability due to service-connected disability effective January 1, 2008.




FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his increased rating claims; and he has otherwise been assisted in the development of his claims.

2.  The evidence more nearly approximates persistent edema with beginning statis pigmentation in each leg beginning July 9, 2007.

3.  The Veteran had inferior vena cava surgery on June 24, 2005 without evidence of pulmonary hypertension or right ventricular dysfunction.   


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for DVT of the right lower extremity from April 26, 2005 through July 8, 2007 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7121 (2006).

2.  The criteria for an initial evaluation of 20 percent, but no higher, for DVT of the right lower extremity beginning July 9, 2007 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7121 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for DVT of the left lower extremity from April 26, 2005 through July 8, 2007 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7121 (2006).

4.  The criteria for an initial evaluation of 20 percent, but no higher, for DVT of the left lower extremity beginning July 9, 2007 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7121 (2010).

5.  The criteria for an initial compensable rating for bilateral pulmonary emboli from April 26, 2005 through June 23, 2005 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.17, 4.97, Diagnostic Codes 6899-6817 (2010).

6.  The criteria for an initial 60 percent rating, but no higher, for bilateral pulmonary emboli are met effective June 24, 2005.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.17, 4.97, Diagnostic Codes 6899-6817 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in June 2005, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection for the issues on appeal was granted by the Board in October 2008.

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims.

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims file after the June 2005 letter.  
The Veteran was informed in a January 2009 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Pertinent VA examinations were conducted in 2009.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the increased rating issues on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).


Analyses of the Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).


While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

DVT of the Extremities

The Veteran was service connected for DVT of the extremities by rating decision in December 2008 and assigned a 10 rating effective April 26, 2005 under Diagnostic Code 7121.  The Veteran timely appealed the assigned rating.

The Veteran has contended that the service-connected DVT disabilities at issue are more severely disabling than is reflected by the currently assigned ratings.  Because the Veteran's DVT of each lower leg is not shown to manifest the symptomatology required for a higher rating under the rating schedule prior to July 9, 2007 and VA is obligated to only apply the applicable rating schedule to disability rating claims, the claims for an initial rating in excess of 10 percent from April 26, 2005 through July 8, 2007 will be denied.  However, a higher rating of 20 percent will be granted for each lower extremity beginning July 9, 2007.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

A 10 percent rating is warranted where the Veteran experiences intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  The maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2010).

The rating criteria contained in Diagnostic Code 7121 are successive; that is, the criteria for any given rating incorporate the criteria for lower ratings as well as additional symptomatology for the higher level.  The Court has held that in such situations, all of the listed criteria must be met before the rating is warranted.  Tatum v. Shinseki, 23 Vet. App. 152 (Sept. 28, 2009); Camacho v. Nicholson, 21 Vet. App. 360 (2007).

According to a June 2005 treatment record from Fletcher Allen, the Veteran had 1+to 2+ edema of the lower extremities, especially in the left leg.

The Veteran complained on VA evaluation in September 2005 that walking even short distances caused pain and cramping in the legs.  Physical examination did not show any lower extremity edema, cyanosis or clubbing of the right leg; there was slight edema on the left without cyanosis or clubbing.  Status post DVT of the lower extremities was diagnosed.

According to a March 2006 pulmonary clinic report from Messena Memorial Hospital, there was no edema or clubbing of the extremities.  

When examined by VA on July 9, 2007, there was no calf tenderness.  There was trace pretibial edema in each leg and positive venous statis changes in the lower extremities, greater on the left.  Arterial pulses in the feet were strong and equal bilaterally.  

According to an October 2007 VA treatment report, the Veteran was on Coumadin therapy for recurrent DVT with pulmonary emboli.  Physical examination of the lower extremities revealed poor circulation but no edema.  The Veteran wore compression stockings.

An April 2008 medical report from Industrial Medicine Associates was obtained by the state of New York to determine whether the Veteran's medical condition prevented him from working as a state veteran's counselor.  Physical examination revealed trophic changes in the lower extremities but no swelling or edema.  The diagnoses were DVT on several occasions leading to pulmonary embolism and swelling and tightness in the legs with prolonged sitting or standing.

On VA evaluation of the lower extremities in April 2009, which included review of the claims file, the Veteran said that he was on disability retirement due to problems with his legs and to his sleep apnea.  He said that his legs swelled every day over the course of the day to the point that, by 3:00 pm, he had to take off his stockings and sit and elevate his feet because of the pain and swelling.  He also had increased swelling, pain, and burning in the lower extremities if he stood for too long.  

Physical examination in April 2009 revealed 1+ edema, greater on the left.  The examiner noted that the edema would have been significantly greater if he had not been wearing stockings or if he had been seen at the end of the day after activities that required standing.  The examiner noted positive venous statis changes throughout the lower extremities, greater on the left, with patchy areas of darker discoloration and blue ectatic veins and varicosities.  There were no skin ulcers.



The Veteran complained on VA examination in June 2009 of chronic calf pain.  He was on Coumadin and wore compression hose.  Physical examination revealed minimal varicosities, no edema, left calf tenderness, and trophic changes of the extremities without severe varicose veins.  The diagnosis was recurrent DVT.  It was noted that he had a decreased ability to walk any distance.

To warrant a schedular rating of 20 percent for DVT, there would need to be evidence of persistent edema incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  

Beginning on VA examination on July 9, 2007, there is evidence of edema and beginning statis pigmentation.  There is some ambiguity in the record as to whether the edema was "persistent" and whether it was relieved by elevation of the extremity.  Although some treatment or examination reports after July 2007 do not find edema, the Veteran has been wearing compression stocking since prior to July 2007 and has been on Coumadin therapy for recurrent DVT.  It was noted in October 2007 that there was poor circulation in the lower extremities but no edema.  Venous statis changes were noted on evaluation in April 2009 and trophic changes were reported on evaluation in June 2009.  Consequently, the medical evidence beginning on VA evaluation on July 9, 2007 shows more than intermittent symptoms of DVT relieved by elevation or compression hosiery.

Based on the above evidence, the Veteran's bilateral lower extremity symptomatology more nearly approximated the criteria for a 20 percent rating beginning on examination on July 9, 2007.  A rating in excess of 20 percent is not warranted during the appeal period, however, because there is no notation that the Veteran's edema is persistent.

A higher rating is also not warranted for the Veteran's DVT of either lower extremity by analogy to a different diagnostic code for disabilities of the arteries or veins, Diagnostic Codes 7101-7122, because the Veteran's service-connected DVT does not involve any of the other listed disabilities.


The Veteran is competent to report his symptoms, which include lower leg pain and difficulty walking.  His complaints are credible.  The Veteran's complaints have been considered in evaluating the disabilities at issue; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating prior to July 9, 2007, as discussed above.  

Bilateral Pulmonary Emboli

The Veteran was service connected for bilateral pulmonary emboli by rating decision in December 2008 and assigned a noncompensable rating effective April 26, 2005 under Diagnostic Codes 6899-6817.  The Veteran timely appealed.
The Veteran has contended that the service-connected bilateral pulmonary emboli are severe enough to warrant a compensable rating.  Because the Veteran's bilateral pulmonary emboli involves prior inferior vena cava surgery, a rating of 60 percent, but no higher, is warranted under the rating schedule.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The RO assigned Diagnostic Code 6899 pursuant to 38 C.F.R. § 4.27 (2010), which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2010).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.97, Diagnostic Code 6817, for pulmonary vascular disease.  

Respiratory disorders are evaluated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under these diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2010).

Pulmonary vascular disease will be rated noncompensable when it is asymptomatic following resolution of a pulmonary thromboembolism, and 30 percent if symptomatic.  Where there is chronic pulmonary thromboembolism requiring anticoagulant therapy, or following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction, a 60 percent rating is assigned.  Pulmonary vascular disease resulting in primary pulmonary hypertension, or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale warrants a 100 percent rating.  38 C.F.R. § 4.97, DC 6817 (2010).  

The assessments in VA treatment records for April 2005 were extensive pulmonary emboli and bilateral DVT.  The Veteran was to continue his anticoagulation.

Fletcher Allen Health Care records for June 2005 reveal that the Veteran underwent bilateral iliac venography and inferior vena cavography and Cook-Tulip IVC filter placement on June 24, 2005.

The Veteran complained on VA examination in September 2005 of wheezing, shortness of breath, and a nonproductive cough.  The lungs were clear with good air exchange.  The diagnoses were status post pulmonary embolism, status post placement of a filter, and intermittent bronchospasms controlled with inhalers.

Messena Memorial Hospital records for March 2006 report complaints of shortness of breath.  The Veteran's chest was clear without rales or crackles.  

When examined by VA in July 2007, the Veteran's lungs were clear without rales, rhonchi, or wheezes.

The April 2008 medical report from Industrial Medicine Associates includes a diagnosis of status post DVT on several occasions leading to pulmonary embolism and shortness of breath on exertion.

Private treatment notes dated in March 2009 also reveal that the Veteran's lungs were clear without rales, rhonchi, or wheezes.

The Veteran complained on VA evaluation in April 2009 of difficulty breathing on exertion.  His lungs were reported to be clear without rales, rhonchi, or wheezing.  April 2009 pulmonary function studies were considered within normal limits, so a bronchodilator was not used.

The Veteran complained on VA evaluation in June 2009 of shortness of breath with activity.  He was taking Advair.  Because of a marked increase in risk for pulmonary embolism, even on anticoagulants, it was noted that he had had an inferior vena cava filter put in place in June 2005.  On physical examination, there was a normal respiratory pattern without wheezing, rhonchi, or adventitious sounds.  The diagnoses were recurrent DVT and history of pulmonary embolism; exertional asthma, "possibly to pulmonary embolus." 

According to the above rating criteria, a 60 percent rating is warranted following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction.  The record shows that the Veteran had an inferior vena cava filter placed on June 24, 2005 due to his pulmonary emboli.  He is now on anticoagulants.  Consequently, a 60 percent rating is warranted for his service-connected bilateral pulmonary emboli effective the date of surgery on June 24, 2005.  A rating in excess of 60 percent is not warranted because there is no evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale.

Extraschedular Consideration:

In reaching this decision, the Board has also considered whether referral for an extraschedular rating is warranted. Bagwell v. Brown, 9 Vet. App. 157 (1996). After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected disorders is inadequate. Thun v. Peake, 22 Vet. App. 111, 115 (2008). Moreover, there is no objective evidence of record demonstrating that the Veteran's service-connected disability markedly interferes with his employment, beyond that contemplated by the rating schedule. Although the appellant's disability restricts the type of employment in which he may engage, his current disability rating is a recognition of that impairment. Likewise, there is no evidence of record showing that he has been frequently hospitalized due to this disability.


ORDER

An initial evaluation in excess of 10 percent for DVT of the right lower extremity from April 26, 2005 through July 8, 2007 is denied.  

An initial evaluation of 20 percent for DVT of the right lower extremity beginning July 9, 2007 is granted subject to the controlling regulations applicable to the payment of monetary benefits.

An initial evaluation in excess of 10 percent for DVT of the left lower extremity from April 26, 2005 through July 8, 2007 is denied.  

An initial evaluation of 20 percent for DVT of the left lower extremity beginning July 9, 2007 is granted subject to the controlling regulations applicable to the payment of monetary benefits.

An initial compensable evaluation for bilateral pulmonary emboli from April 26, 2005 through June 23, 2005 is denied.

An initial compensable evaluation of 60 percent for bilateral pulmonary emboli is granted effective June 24, 2005 subject to the controlling regulations applicable to the payment of monetary benefits.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


